Porter, J.
delivered the opinion of the court. The plaintiff claims from the defendants a lot of ground, or in in case he cannot recover it, a sum of money which he states it was mortgaged to assure the payment of.
It is unnecessary to examine the validity of the pretention last stated, for the defendants are third possessors, and the plaintiff shows no judgment against the principal debtor.
The title under which the defendants claim, is as follows.
" Memorandum of things, I do sell to Mr. Folket, the lot adjoining that which he now owns, for $ 450" &c. After enumerating other objects amounting in the whole to $773 50 cents, the instrument concludes with the following clause “ of all which I shall authorise a formal sale for the abovementioned sum of seven hundred and seventy three dollars fifty cents, one half of which shall be paid in December, 1811, and the other half in the same month of December, 1812, he, the purchaser, mortgaging the two lots until final payment.
Christy for the plaintiff, Preston for the defendants.
This writing bears date the 12th September, 1811, and is signed by the plaintiff; it has not the signature of the vendee.
There can be no doubt this was a sale sous seing privé of the premises now sued for. There is price, thing, and consent, the vendor states, he sells, and promises to pass a title by authentic act.
It has been objected this instruments is nothing but a pollicitation, as it wants the consent, and signature of the vendee. This consent may be shown by evidence aliunde, and the present case abounds in proof, the purchaser accepted the sale. He had it recorded, he entered into possession, and his heirs paid the price. It is contended this payment was made to a person not duly authorised to receive it; admitting the fact, it is still not less evidence of the assent of the purchaser to the sale. Vol. 11, 217.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.